Citation Nr: 1031492	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back condition, 
for accrued benefits purposes. 

3.  Entitlement to service connection for a low back condition, 
for accrued benefits purposes. 

4.  Entitlement to service connection bilateral hearing loss, for 
accrued benefits purposes.

5.  Entitlement to service connection a tinnitus, for accrued 
benefits purposes.

6.  Entitlement to service connection for coronary artery 
disease, for accrued benefits purposes. 

7.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

8.  Entitlement to service connection for lung cancer, for 
accrued benefits purposes.

9.  Entitlement to service connection for a prostate condition, 
for accrued benefits purposes.

10.  Entitlement to service connection for peripheral neuropathy 
of the hands and feet, for accrued benefits purposes.

11.  Entitlement to increased ratings for cold weather injuries 
of the bilateral upper extremities, for accrued benefits 
purposes.

12.  Entitlement to increased ratings for cold weather injuries 
of the bilateral lower extremities, for accrued benefits 
purposes.

13.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
September 1952.  He died in March 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied service 
connection for the cause of the Veteran's death and entitlement 
to accrued benefits.  The appellant testified at RO hearings in 
February 2006 and March 2008.  Transcripts of her testimony from 
both hearings are associated with the claims file.

The Board remanded this case for additional development in June 
2009, specifically for the provision of a VA medical opinion 
addressing the cause of the Veteran's death and to give the 
appellant an opportunity to submit additional evidence related to 
the claimed mustard gas exposure during the Veteran's service.  
The directives of the remand were substantially complied with.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).





FINDINGS OF FACT

1.  The Veteran died in March 2005.  His death certificate shows 
that the immediate cause of death was non-small cell lung cancer.  
It was also noted that tobacco use probably contributed to his 
death.

2.  At the time of the Veteran's death in March 2005, service 
connection was in effect for cold injury residuals of the 
bilateral feet, rated as 20 percent disabling each, the right 
hand, rated as 20 percent disabling, and the left hand, rated as 
10 percent disabling; the combined disability rating, including a 
bilateral factor of 5.4 percent was 60 percent.

3.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's cause of death and any 
service-connected disabilities or event in service, including any 
exposure to mustard gas in service.

4.  At the time of the Veteran's death, a claim to reopen service 
connection for a back condition was pending; and the evidence of 
record at the time of death was sufficient to support reopening 
the claim based on new and material evidence, as well as granting 
the claim on the merits.

5.  At the time of the Veteran's death, service connection claims 
for bilateral hearing loss and tinnitus were pending; but the 
evidence of record at the time of death was insufficient to 
support granting entitlement to the benefits sought.

6.  At the time of the Veteran's death, service connection claims 
for coronary artery disease and hypertension were pending; but 
the evidence of record at the time of death was insufficient to 
support granting entitlement to the benefits sought.

7.  At the time of the Veteran's death, a service connection 
claim for lung cancer was pending; but the evidence of record at 
the time of death was insufficient to support granting 
entitlement to the benefits sought.

8.  At the time of the Veteran's death, a service connection 
claim for a prostate condition was pending; but the evidence of 
record at the time of death was insufficient to support granting 
entitlement to the benefits sought.

9.  At the time of the Veteran's death, a service connection 
claim for peripheral neuropathy of the bilateral hands and feet 
was pending; but the evidence of record at the time of death was 
insufficient to support granting entitlement to the benefits 
sought.

10.  At the time of the Veteran's death, an increased rating 
claim for cold weather injuries of the bilateral upper 
extremities was pending; and the evidence of record at the time 
of death shows pain, numbness, sensitivity to cold, and color 
changes and locally impaired sensation, which was sufficient to 
support granting entitlement to the benefits sought.

11.  At the time of the Veteran's death, an increased rating 
claim for cold weather injuries of the bilateral lower 
extremities was pending; and the evidence of record at the time 
of death shows numbness, pain, cramping, limitations in walking 
long distances, diminished temperature of the right foot, very 
mild onychomycosis of the nails with very little abnormality, 
non-specific diminishing skin sensation in the ankles and lower 
legs and around the toes, absent right dorsalis pedis, and some 
skin color changes, which was sufficient to support granting 
entitlement to the benefits sought.

12.  At the time of the Veteran's death, a claim for a TDIU was 
pending; but the evidence of record at the time of death was 
insufficient to support granting entitlement to the benefits 
sought.
CONCLUSIONS OF LAW

1.  A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.312, 3.316 (2009).

2.  New and material evidence has been received since the last 
final RO decision in June 1999 and the claim of entitlement to 
service connection for a back condition is reopened, for purposes 
of accrued benefits. 38 U.S.C.A. §§ 5108, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.1000 (2009).

3.  The criteria for service connection for a back condition, for 
accrued benefits purposes, have been met. 38 U.S.C.A. § 1110, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.1000 (2009).

4.  The criteria for service connection for bilateral hearing 
loss, for accrued benefits purposes, have not been met. 38 
U.S.C.A. § 1110, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 3.1000 (2009).

5.  The criteria for service connection for tinnitus, for accrued 
benefits purposes, have not been met. 38 U.S.C.A. § 1110, 5107, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.1000 (2009).

6.  The criteria for service connection for coronary artery 
disease, for accrued benefits purposes, have not been met. 38 
U.S.C.A. § 1110, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2009).

7.  The criteria for service connection for hypertension, for 
accrued benefits purposes, have not been met. 38 U.S.C.A. § 1110, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.1000 (2009).

8.  The criteria for service connection for lung cancer, for 
accrued benefits purposes, have not been met. 38 U.S.C.A. § 1110, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.316, 3.1000 (2009).

9.  The criteria for service connection for a prostate condition, 
for accrued benefits purposes, have not been met. 38 U.S.C.A. § 
1110, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.1000 (2009).

10.  The criteria for service connection for peripheral 
neuropathy of the bilateral hands and feet, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. § 1110, 5107, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 
(2009).

11.  The criteria for increased ratings of 30 percent each for 
cold weather injuries of the bilateral upper extremities are met, 
effective prior to November 3, 2004 and thereafter, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.104, Diagnostic Code 
7122 (2009).

12.  The criteria for increased ratings of 30 percent each for 
cold weather injuries of the bilateral lower extremities are met, 
effective prior to November 3, 2004 and thereafter, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.104, Diagnostic Code 
7122 (2009).

13.  The criteria for a TDIU are not met, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2005.  The RO provided the appellant with notice of 
the criteria for substantiating a service connection claim due to 
mustard gas exposure in August 2007 and notice of the 
disabilities the Veteran was service-connected for during his 
lifetime in June 2008.  The RO also provided the appellant with 
notice of the criteria for substantiating an accrued benefits 
claim in October 2007.  While the notice letters in 2007 and 2008 
were not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a November 
2009 supplemental statement of the case, following the provision 
of notice.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), identifying the disabilities 
the Veteran was granted service connection for during his 
lifetime.

While the notification regarding service connection for the cause 
of the Veteran's death did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, service connection for the cause of the 
Veteran's death was denied, as discussed below.  Accordingly, any 
defect with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records, VA 
treatment records, private treatment reports, VA examination 
reports, and VA medical opinions.  In an October 2007 memorandum, 
the RO indicated that a request to the National Personnel Records 
Center (NPRC) for the Veteran's personnel records was negative, 
as the NPRC determined that the Veteran's records were fire-
related and could not be reconstructed.  VA has a heightened 
obligation to assist the appellant in the development of her 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records in 
the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
However, the threshold for allowance of a claim is not lowered 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Based on the RO's efforts and the responses from the 
service department, it is reasonably certain that the Veteran's 
service personnel records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The appellant asserted that the Veteran was exposed to mustard 
gas during his service.  The RO determined by communication with 
Compensation and Pension personnel that the Veteran was not 
listed on the Department of Defense's mustard gas database of 
test participants.  There is no indication in the record of any 
outstanding evidence.  In a July 2009 letter, the appellant was 
asked to identify any additional information she had regarding 
the Veteran's claimed exposure to mustard gas in service but the 
appellant did not respond with any additional information other 
than what she had already asserted.

VA medical opinions addressing the appellant's service connection 
claim for the cause of the Veteran's death were provided in 
September 2005 and September 2009.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The appellant argued through her 
representative in a September 2009 statement that the September 
2009 opinion was not based on any rationale or analysis.  The 
September 2009 VA examiner, however, did provide a rationale for 
his opinion, noting treatment records leading up to the Veteran's 
death showing clinical evidence of terminal lung cancer as the 
reason for his opinion that the Veteran died of lung cancer.  He 
also noted that there was no evidence the Veteran was exposed to 
mustard gas in service and that he had a smoking history of three 
packs per day for 20 years as his reason for determining that the 
Veteran's lung cancer was related to his smoking history rather 
than his service.  The medical opinions obtained contain 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  A further medical opinion is 
not necessary.

With respect to the accrued benefits claim, there is no 
indication that providing the appellant with additional notice 
would lead to facts that would change the outcome of this appeal, 
as consideration for accrued benefits should include only 
evidence in the file at the time of the Veteran's death. 38 
C.F.R. § 3.1000.  Accordingly, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the accrued benefits claim.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service connection for the cause of the Veteran's death

The appellant contends that the Veteran's cause of death was due 
to his exposure to mustard gas in service.  She stated that basic 
training would have been a time that he might have been exposed 
to mustard gas or Lewisite gas, or perhaps during combat in 
Korea.  She also indicated that he worked with a lot of chemicals 
that were classified as hazardous to his health and also was 
exposed to smog from diesel smoke and petrol or fossil 
byproducts.  In support of her claim, she submitted online 
articles on the effects of mustard agents and Lewisite.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death. 38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions; 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death. 38 C.F.R. § 3.312(c)(4).

Exposure to specified vesicant agents during active military 
service under specified circumstances, together with the 
subsequent development of certain indicated conditions is 
sufficient to establish service connection for that condition: 
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal; laryngeal; 
lung (except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive pulmonary 
disease; and (3) full-body exposure to nitrogen mustard during 
active military service together with the subsequent development 
of acute nonlymphocytic leukemia. 38 C.F.R. § 3.316(a).

Service connection will not be established if the claimed 
condition is due to the veteran's own willful misconduct or there 
is affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316(b).

For claims involving exposure to mustard gas, the claimant must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and in-service 
exposure.  Rather, that nexus is presumed if the other conditions 
are met subject to the regulatory exceptions in 38 C.F.R. § 
3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

According to the VA Adjudication Manual, one step in the 
development process in attempting to confirm whether a veteran 
was exposed to mustard gas is to send the requisite information 
to Compensation and Pension (C & P) Service personnel who will 
review the information and/or forward the information to the 
appropriate authority who will be able to aid in the confirmation 
of exposure.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. F.22. 
(2009) (addressing the development of claims based on the effects 
of exposure to mustard gas or Lewisite).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in March 2005.  His death certificate shows that 
the immediate cause of death was non-small cell lung cancer.  It 
was also noted that tobacco use probably contributed to his 
death.

At the time of the Veteran's death, in March 2005, service 
connection was in effect for cold injury residuals of the 
bilateral feet and hands.  The right and left feet, and the right 
hand were each rated as 20 percent disabling under Diagnostic 
Code 7122; and, the left hand was rated as 10 percent disabling.  
The combined disability rating, including a bilateral factor of 
5.4 percent for Diagnostic Code 7122, was 60 percent.

In April 2005, the Veteran's surviving spouse filed a claim for 
dependency and indemnity compensation, based on service 
connection for the cause of the Veteran's death.  She primarily 
contends the Veteran's death is a result of mustard gas exposure.

The record does not show that the Veteran was exposed to mustard 
gas during his service.  As previously indicated, the Veteran's 
personnel records are fire-related.  However, an August 2007 
correspondence from C & P personnel notes that the Veteran was 
not listed in the Department of Defense's mustard gas database of 
test participants, in compliance with M21-1MR, Part IV, Subpart 
ii, ch. 1, sec. F.22. (2009) (addressing the development of 
claims based on the effects of exposure to mustard gas or 
Lewisite).  

The service treatment records do not show complaints, findings, 
or diagnosis of lung cancer, or any lung disability.  The 
discharge examination in September 1952 shows normal clinical 
evaluation of the lungs and chest and a negative chest x-ray.

A March 1954 post-service VA examination report shows a normal 
respiratory system and essentially negative chest x-ray.  It was 
noted that in the medial portion of the third left anterior 
interspace, there was quite a prominent vein probably caused by 
angular projection.

Not until May 1992, does a private hospital record show a 
diagnosis of adenocarcinoma of the right lower lobe.  The Veteran 
underwent a rigid bronchoscopy, which disclosed no endobronchial 
lesions, and a right thoracotomy.  The mass was wedged out and 
sent for frozen section examination, which returned with a 
diagnosis of adenocarcinoma.  Consequently, a formal right lower 
lobe lobectomy was performed without complication.

VA treatment records dated from 2002 to 2004 note the Veteran's 
past history of lung cancer and continuous treatment for 
complaints of shortness of breath and moderate restrictive 
patterns on pulmonary function testing.  The Veteran's past 
history of smoking also was noted.

A January 2005 consultation report revealed that the Veteran 
underwent a computed tomography (CT) angiogram which revealed a 
3.5 cm right hilar mass.  A positron-emission tomography (PET) 
scan showed a tumor involving the right hilum associated with 
mediastinal lymphadenopathy, as well as widespread bony 
metastases including L1.  He also had adrenal metastases.  The 
diagnosis at the end of January 2005 was non-small cell lung 
cancer, Stage IV.  A January 2005 pathology report noted a 
diagnosis of metastatic adenocarcinoma.  A February 2005 private 
bone scan revealed lung cancer with brain metastases.  A February 
2005 CT the chest revealed a right hilar mass that appeared 
enlarged and right lung volume reduced.  Right pleural 
thickening/fluid was new.  There also were stable adrenal masses 
and more extensive bone metastases with increased size in left 
posterior rib mass.  The impression was diffuse metastatic 
disease.

Later private treatment records dated in February 2005 further 
show that the Veteran was diagnosed with "malignant neoplasm of 
bronchus and lung, unspecified," just weeks prior to his death.  
A certification of terminal prognosis was signed and dated on 
February 26, 2005, and the records indicate that the Veteran was 
sent home with hospice care shortly thereafter.  Private hospice 
records from March 1, 2005 through March 8, 2005 show the 
Veteran's treatment and condition during the days leading up to 
his death, which included the administration of medicine for his 
symptoms to make him as comfortable as possible.  These records 
do not discuss the Veteran's disability per se, but rather, 
document the care provided to him just prior to his death.

A VA medical opinion regarding the Veteran's cause of death was 
obtained in September 2005.  The doctor initially noted that the 
Veteran's claims file was reviewed "in page-by-page detail 
because of the complexity of his several medical problems, and an 
apparent error in the cause of death as listed by [the Veteran's 
attending physician] per speculation...at the time of his 
death."

In essence, the doctor noted that the Veteran underwent surgery 
for cancer of the lung in 1992; however, he also noted that there 
was no record of an operative report, pathology report, or 
discharge summary of the encounter when he had the tumor removed.  
The doctor indicated that the diagnosis of non-small cell lung 
cancer, listed as the cause of death on the death certificate, 
was based on speculation.  The doctor also noted that the records 
revealed that adenocarcinoma was the cause of death on the basis 
of history without printed documentation.

The doctor further explained that the natural history of lung 
cancer was exceedingly well known, and well-researched.  He 
explained that there were two types of non-small cell carcinomas 
of the lung, which characteristically could be followed by long 
survival after pulmonary resection.  Those were so-called 
"bronchial adenoma" and so-called "alveolar cell carcinoma."  
Since there was no operative report or other documentation 
regarding the Veteran's previous lung cancer, the doctor felt it 
would be speculative to assume that the Veteran had bronchial 
adenoma or alveolar cell carcinoma, but that none of the non-
small cell lung cancers, other than the two mentioned here, could 
reasonably allow someone to survive 13 years after resection and 
then cause death.  Because the doctor could find no documentation 
regarding the type of cancer in 1992, he felt that it was 
speculation to opine that the cause of death was from lung 
cancer.

Rather, the doctor believed that the Veteran died of a 
combination of cardiopulmonary problems, not lung cancer.  The 
doctor noted that the Veteran had smoked for over 40 years, had 
chronic obstructive pulmonary disease, and had coronary artery 
disease, including unstable angina.  The doctor opined that the 
coronary artery disease might have been related to the service-
connected cold injury arterial occlusive problem.

It is clear from the September 2005 opinion, that the private 
records dated from January 2005 to February 2005 were not 
associated with the claims file at the time the September 2005 
opinion was proffered, as these records do, in fact, show that 
the Veteran died from, at least in part, metastatic cancer.  
However, it remained unclear whether the Veteran's coronary 
artery disease played a material role in the Veteran's death, and 
if so, whether the coronary artery disease was related to the 
service-connected cold injury residuals.  Additionally, it 
remained unclear as to what extent, if any, the Veteran's 
metastatic cancer had any relationship to the Veteran's service, 
either directly, or presumptively, including any exposure to 
mustard gas during military service. 

Thus, an additional medical opinion was provided in September 
2009.  The examiner noted that the previous examiner who had 
provided the opinion in September 2005 had died.  The 2009 
examiner indicated a review of the claims file and noted that the 
immediate cause of death on the death certificate was non-small 
cell lung cancer with no other significant conditions 
contributing to death noted.  The examiner also noted that there 
was no autopsy and that the question, "Did tobacco use 
contribute to death?" was checked as "probably" on the death 
certificate.  Private medical records were reviewed.  The Veteran 
was found to have a lung mass in January 2005.  The biopsy was 
positive for adenocarcinoma.  Diffuse metastatic disease was 
noted at the time of diagnosis.  The Veteran was consulted to 
oncology for treatment options but passed away approximately one 
month later.  After reviewing the claims file, it was the 
examiner's opinion that the Veteran did, in fact, die from lung 
cancer and that the previous VA opinion provided in 2005 
regarding alternate causes of death was clearly in error.

The examiner found that there was no medical evidence in the 
medical record that indicated that the Veteran's coronary artery 
disease or back disability had any effect on his death from lung 
cancer.  A review of the records in the claims file indicated 
that the Veteran was not shown to be on the list of those who 
were exposed to mustard gas.  He was known to have had a smoking 
history of three packs per day for at least 20 years.  It was the 
examiner's opinion that the cause of the Veteran's death was 
metastatic lung cancer which was less likely than not due to his 
period of service, including any mustard gas exposure that he 
might have had.  It was more likely related to his history of 
smoking.  It was noted that this case was reviewed with pulmonary 
staff at the Dallas VA Medical Center, who concurred with the 
above opinion.

The record shows that the Veteran died of lung cancer.  However, 
the Veteran's lung cancer did not manifest in service, nor is it 
related to any event in service.  He was not shown to have been 
exposed to mustard gas during service.  Therefore, he is not 
entitled to the presumptive regulations under 38 C.F.R. § 3.316.  
There also is no evidence that the lung cancer is related to 
service on a direct basis.  The service treatment records are 
negative for any findings of lung cancer or related 
symptomatology.  The first manifestation of lung cancer of record 
after service is in 1992, which is 34 years after the Veteran's 
discharge in 1954.  There is no evidence of continuity of 
symptomatology of a lung cancer disability from service or during 
the 34 years before this disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   Moreover, a VA physician has 
determined that the Veteran's lung cancer is not due to the 
Veteran's service but rather his history of smoking.  

Additionally, the record does not show that any of the Veteran's 
service-connected disabilities, namely the cold injury residuals 
of the bilateral feet and hands, were related to the Veteran's 
cause of death.

The appellant genuinely believes that her husband's cause of 
death is related to his service.  While she contends that the 
Veteran was exposed to mustard gas during service, these 
assertions are not as probative as the C&P personnel's findings 
that the Veteran was not listed on the Department of Defense's 
list of individuals exposed to mustard gas.  Moreover, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter as 
complex as the etiology of a lung cancer diagnosis and her views 
are of no probative value in this regard.  And, even if her 
opinion was entitled to be accorded some probative value, it is 
far outweighed by the detailed opinion provided by the medical 
professional who discussed the Veteran's risk factors and found 
that the Veteran's lung cancer was related to his history of 
smoking.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for the cause of the Veteran's death; there is 
no doubt to be resolved; and entitlement to service connection 
for the cause of death is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

III.  Accrued benefits

In April 2005, the Veteran's surviving spouse filed a claim for 
accrued benefits, based on claims pending at the time of the 
Veteran's death in March 2005.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to which 
he or she was entitled at the time of death, and which were due 
and unpaid, based on existing rating decisions or other evidence 
that was on file when the veteran died. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving dependent is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate that 
for claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws administered 
by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).  In Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
dependent to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 
(Fed Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), which 
stated that a consequence of the derivative nature of the 
surviving dependent's entitlement to a veteran's accrued benefits 
claim is that, without the veteran having a claim pending at time 
of death, the surviving dependent has no claim upon which to 
derive his or her own application.  Jones, 136 F.3d at 1300.

A pending claim is an application, formal, or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).

During the pendency of the appellant's appeal, the regulations 
pertaining to accrued benefits were amended, effective January 
29, 2007.  See 71 Fed. Reg. 78368-78369 (Dec. 29, 2006) 
(presently codified at 38 C.F.R. § 3.1000 (2009)).  The amended 
regulation expressly provides for retroactive applicability for 
claims in which the deceased beneficiary died on or after 
December 16, 2003.  Since the Veteran died in March 2005 the 
appellant's claim is affected and is subject to the amended 
regulation.

The amended regulation, in relevant part, removes the two-year 
limitation on accrued benefits payable under 38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009).  In other words, the appellant might be 
entitled to more accrued benefits under the amended regulations 
because VA no longer limits such benefits to a period "not to 
exceed two years prior to the last date of entitlement."

The appellant was not provided with notice of this change in 
regulation, including a copy of the amended regulation.  However, 
no remand is necessary because proceeding with this claim under 
the new regulation would not be prejudicial to the appellant.  In 
this regard, the amended regulation is liberalizing.  See Soynini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant).

A little less than a year before the Veteran's death, the RO 
issued a rating decision in March 2004 that denied service 
connection for bilateral hearing loss and tinnitus, confirmed and 
continued a previous denial of service connection for a low back 
injury, and denied increased ratings for residuals of cold 
injuries to the bilateral hands and feet.  It was noted that a 
claim for a TDIU was deferred.  The Veteran filed a notice of 
disagreement with that determination, which was received at the 
RO in July 2004.  A statement of the case was issued in January 
2005.  The appeal was pending at the time of the Veteran's death.  
See 38 C.F.R. § 3.160(c).

Meanwhile, in October 2004, the Veteran filed new claims of 
service connection for coronary artery disease, hypertension, 
lung cancer, a prostate condition, and peripheral neuropathy of 
the hands and feet.  This claim was also pending at the time of 
the Veteran's death in March 2005.  Id.  A rating decision was 
issued posthumously in April 2005 to address the initial claims 
pending at the time of the Veteran's death.  Specifically, the 
claims of service connection for coronary artery disease, 
hypertension, lung cancer and a prostate condition, to include 
urination and bladder problems, were denied.

While the claim for accrued benefits is separate from the claim 
of service connection filed by the Veteran prior to his death, 
the accrued benefits claim is derivative of the Veteran's claim 
and the appellant takes the Veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including arthritis, organic diseases 
of the nervous system (which includes hearing loss), coronary 
artery disease, and hypertension, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Claim to reopen entitlement to service connection for a low back 
condition based on new and material evidence 

The RO originally denied service connection for residuals of a 
back injury in April 1954 on the basis that the medical evidence 
did not show that any back condition was incurred in or 
aggravated by service.  The Veteran did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.160(d) (2009).

In August 1990, the RO confirmed the previous denial noting that 
the Veteran had not submitted new and material evidence to reopen 
his service connection claim for residuals of a back injury.  The 
Veteran filed a notice of disagreement with this decision in 
September 1990; and after the RO issued him a statement of the 
case in October 1990, the Veteran filed a VA-Form 9 substantive 
appeal in November 1990.  In a March 1991 statement, however, the 
Veteran's authorized representative submitted a written statement 
that the Veteran wished to abandon his claim until he acquired 
new and material evidence.  Thus, this claim was considered 
withdrawn.  38 C.F.R. §§ 20.202, 20.204.  As no additional 
evidence was received within one year, the August 1990 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).  

In June 1999, the RO denied service connection for a back 
condition finding that the Veteran had not submitted new and 
material evidence to reopen the claim.  The Veteran did not 
appeal this decision; thus it became final, as well.  Id.

The Veteran filed a claim to reopen entitlement to service 
connection for a back condition in January 2004.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible.").

Evidence considered since the last final RO decision in June 1999 
includes a January 2004 private medical opinion that the 
Veteran's present back condition was related to his military 
service during the Korean War.  This evidence is new as it was 
not of record at the time of the last rating decision.  The 
evidence also is material, as it relates to a material element of 
the claim, specifically a relationship between the Veteran's 
current back disability and his service.  Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 38 
C.F.R. § 3.156(a); and reopening the claim is warranted. 38 
U.S.C.A. § 5108.

Entitlement to service connection for a low back condition, for 
accrued benefits purposes 

The service treatment records show that the Veteran had a back 
injury in Korea in June 1952 although details concerning the 
injury are not provided.  A September 1952 discharge examination 
report shows a normal clinical evaluation of the spine.

Two years after discharge from service, in March 1954, the 
Veteran filed a service connection claim for a back condition; 
stating that he strained his back in July 1952 while in the 
service when he was lifting ramps on an M-26 Transport.  He 
reported that his back had hurt him ever since when he did heavy 
work.  
 
A March 1954 VA examination report shows the Veteran's complaints 
of back pain with any sort of heavy work.  It was noted that he 
was a roughneck for a drilling company.  After a physical 
examination, the Veteran was diagnosed with possible 
radiculopathy in the lumbar region.  X-ray examination of the 
lumbar spine was negative.

The Veteran asserted in statements dated in November 1990 that 
his back condition was getting worse.  

A June 1998 private treatment record shows the Veteran had a 
couple year history of severe low back pain with radiation to 
both buttocks and lower extremities.  Physical examination was 
remarkable for stenotic-type radicular pain in the buttocks, as 
well as root tension signs.  Radiology reports showed marked 
osteophyte formation.  The assessment was probable lumbar spine 
stenosis.  

An August 1998 private surgical record shows the Veteran 
underwent a decompression of L4-5 bilaterally; in situ fusion of 
L4-L5, using localized bone graft, 30 cc of crushed cancellous 
allograft; and open facet rhizotomies of the L3-4 and 4-5 joints.  
The postoperative diagnosis was spinal stenosis, L4-L5 and Grade 
I degenerative spondylolisthesis, L4-L5.  

A January 1999 private treatment record notes that the Veteran 
was approximately five months following his decompression of L4-5 
with local bone graft for degenerative spondylolisthesis and was 
still having significant back pain, as well as leg pain.

VA treatment records dated in April 2002 show findings of 
degenerative joint disease of the lumbar spine and complaints of 
chronic low back pain since 1950.  A May 2002 VA treatment record 
shows the Veteran complained of a long history of low back pain 
as a result of a lifting injury in 1951 while in the service.  
His treatment since that time had been mainly conservative until 
1996 when his symptoms escalated.  He was unsure of contributing 
factors for this exacerbation and denied any fall, injury, or 
motor vehicle accident prior to the worsening of his symptoms in 
1996.  He had his first back surgery in 1997 and then a revision 
in 1999, at which time he had his final fusion and stimulator 
placement to his lumbar spine.  A July 2002 VA computed 
tomography report shows grade I spondylolisthesis of L4-5, fusion 
L4-5, screws, electronic stimulator, and L2 compression fracture 
with 20 percent loss of height anteriorly, moderate hyptrophic, 
and degenerative joint disease.

As the record shows the presence of a current back disability and 
an in-service injury to the back, the determinative issue is 
whether there is any relationship between these.

The favorable evidence consists of a  January 2004 letter from a 
private physician, which notes that the Veteran mentioned on his 
initial visit in August 1999 that he had experienced progressive 
lumbar pain since 1951 but had a flare up that led him to have 
surgery in 1998, due to degenerative spondylolisthesis.  
Unfortunately, this did not heal, which led to him requiring a 
revision surgery, which the private physician performed.  The 
physician indicated that the only evidence to support the 
Veteran's assertions was his contention that an injury occurred 
while in the service almost 50 years before the physician first 
saw him and his complaints of constant pain since that time.  The 
structural changes noted at the time of his initial surgery 
included arthritis at the L4-5 level.  The physician indicated 
that many individuals could have degeneration and arthritis 
without any injury but it was conceivable that events in 1951 
might lead to degeneration that required surgery.

A separate January 2004 statement from a private physician notes 
that the Veteran was a patient since January 2003 and advised him 
that he had sustained a low back injury in 1950 while lifting 
ramps in the Korean War.  His present back pain had persisted 
since that back injury.  Therefore, it was the physician's 
opinion that his back pain could have more likely than not 
manifested while he served on active duty in the Korean War.
 
The negative evidence consists of a March 2004 VA examination 
report, which shows that the Veteran reported low back pain from 
a sprain in 1951 from lifting.  He received no treatment then.  
He began having recurrent low back pain in 1985, which was in 
progressive severity and was operated on in 1999, at which time a 
fusion was performed at L3-4, which did not help.  For this 
reason, he had another fusion procedure in 2000, at which time a 
plate and screws were put in place.  This apparently did not help 
either.  After a physical examination, the examiner's impression 
was degenerative disc disease of the lumbar spine with status 
post operative procedure in 1999 and then again in 2000, with 
continued back pain, limitation of motion, and moderate 
disability with progression.  The examiner determined that the 
back pain was less likely than not secondary to the back strain 
that he incurred while in the service.

The medical evidence in this case is relatively equally-balanced.  
One private opinion shows that it was conceivable that the in-
service injury might have caused the current back disability.  
While this is more or less in favor of the Veteran's claim it is 
not a very probative opinion, as it is not a firm opinion.  The 
second private opinion that the current back pain could have more 
likely than not been a result of the in-service injury is a 
little stronger but still employs some uncertainty.  On the other 
hand, the VA examiner determined that the back pain was less 
likely than not related to the back strain in service, but did 
not offer any rationale for this opinion.  A rationale is 
particularly important in that the record shows an in-service 
injury to the back; within two years after service, a medical 
finding of possible radiculopathy in the lumbar region; ongoing 
complaints of back pain since service; and a current lumbar spine 
disability.  Also, while the Veteran was employed as a rough neck 
right after service requiring heavy labor, there is no record of 
any post-service injury to the spine to account for the present 
disability.  The Veteran was competent to state that he had 
experienced back pain since service, and there was no reason 
shown to doubt his credibility, in this regard.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

For this reason, all doubt is resolved in the Veteran's favor, 
and service connection for a back condition, for purposes of 
accrued benefits, is warranted.  See 38 C.F.R. § 3.102.

As service connection is established for a back condition, the 
Veteran had benefits due at the time of his death with regard to 
this claim.  Therefore, the appellant is entitled to accrued 
benefits with respect to the Veteran's service connection claim 
for a back condition.

Entitlement to service connection for bilateral hearing loss and 
tinnitus, for accrued benefits purposes

On a March 2004 VA examination report, the Veteran gave a history 
of military noise exposure, primarily from tank engines.  He 
indicated that he did not wear ear protection.  He also indicated 
that he had some exposure to field artillery and .50 caliber 
machine guns.  

The service treatment records are negative for any findings of 
hearing loss.  Clinical evaluation of the ears was normal at 
discharge from service in September 1952.  However, VA 
regulation, 38 C.F.R. § 3.385, does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The Veteran is competent to state 
that he was exposed to acoustic trauma during his service in 
Korea and there is no reason shown to doubt his credibility, in 
this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, the record shows competent and credible evidence of 
exposure to acoustic trauma in service.

Post-service medical evidence also shows a diagnosis of bilateral 
hearing loss and tinnitus.

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

A February 2003 VA urgent care note shows the Veteran complained 
of a six month history of gradual hearing loss and reported 
constant ringing and "popping" sensation.  He had no prior 
related problems.

On authorized VA audiological evaluation in February 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
70
LEFT
-
15
55
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  

On authorized VA audiological evaluation in March 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
55
60
65
LEFT
-
20
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
examiner noted that only those results were noted, which provide 
the best estimate of the Veteran's organic hearing.   The 
diagnosis was bilateral high frequency hearing loss and bilateral 
constant tinnitus (four or five years' duration).  

As the record shows credible evidence of in-service exposure to 
acoustic trauma and post-service diagnoses of bilateral hearing 
loss and tinnitus, the determinative issue is whether there is 
any relationship between these.

The March 2004 VA examination report shows that the Veteran 
reported some subsequent non-military noise exposure primarily 
from deer hunting.  The Veteran indicated that he wore ear 
protection when he was using his rifle on the range.  He gave a 
history of bilateral progressive hearing loss for the past 
several years and constant tinnitus, which he characterized as 
severe.  He indicated that the onset of tinnitus was 
approximately four to five years ago and felt that he might have 
had some hearing loss on active duty.  

The VA examiner reviewed the claims file, examined the Veteran, 
and determined that since his review of the Veteran's service 
treatment records was negative for hearing loss and tinnitus and 
since the Veteran was noted to have normal hearing at separation 
from active duty, it would appear most likely that his current 
hearing loss and tinnitus had both occurred subsequent to 
separation from active duty.  In the examiner's opinion, the most 
likely etiology of the Veteran's current hearing loss and 
tinnitus was presbycusis.  Therefore, it was his opinion that it 
was less likely than not that the Veteran's current hearing loss 
and tinnitus were related to military noise exposure.

The record is not favorable to the Veteran's claims.  While the 
Veteran is competent to state that he was exposed to acoustic 
trauma in service, post-service records do not show a diagnosis 
of hearing loss or tinnitus until 2004, which is 50 years after 
service.  Therefore, service connection for hearing loss is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no evidence of continuity of 
symptomatology of these disabilities from service or during the 
50 years before either of these disabilities was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Specifically, the 
Veteran reported in 2004 that his hearing loss and tinnitus were 
only there several years prior to this examination.  Even though 
the 2004 examiner, in part, based his opinion on the fact that 
there was no hearing loss disability in service, which, as stated 
above is actually not fatal to the Veteran's claim, the examiner 
also determined that the hearing loss and tinnitus were more 
likely associated with presbycusis.  Thus, the examiner offered a 
rationale for the opinion that the hearing loss and tinnitus was 
not related to service other than merely stating that there was 
no in-service diagnosis.  This is the only opinion of record 
addressing the etiology of the hearing loss and tinnitus 
disabilities.

The Veteran genuinely believed that his hearing loss and tinnitus 
were incurred in service.  His factual recitation as to his 
exposure to acoustic trauma is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of a hearing loss and tinnitus disability and his views 
are of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by the 
opinion provided by the medical professional who reviewed the 
claims file, examined the Veteran, and provided a rationale for 
why the hearing loss and tinnitus disabilities were not related 
to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus for purposes of accrued benefits; there is no doubt to 
be resolved; and entitlement to accrued benefits is not warranted 
for these claims.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Entitlement to service connection for coronary artery disease and 
hypertension, for accrued benefits purposes 

The service treatment records are negative for any findings of 
coronary artery disease or hypertension.  At discharge from 
service in September 1952, clinical evaluation of the heart was 
normal.  Blood pressure was 118/80.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood pressure 
of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1), under Diseases of the Arteries and Veins. These must be 
confirmed by readings taken two or more times on at least three 
different days. Id.

Two years after discharge, a March 1954 VA examination report 
shows a normal cardiovascular system with a blood pressure 
reading of 112/64.  A chest x-ray examination report was 
essentially negative.  It was noted that in the medial portion of 
the third left anterior interspace, there was quite a prominent 
vein probably caused by angular projection.

Much later, a February 2002 VA examination report addressing cold 
injuries to the bilateral upper and lower extremities notes that 
the Veteran had coronary artery disease and also had a myocardial 
infarction while in the recovery room after his last spine 
surgery.  A history of hypertension also was noted.

A March 2002 VA treatment record notes that the Veteran had a 
myocardial infarction in 1993 and an angioplasty, and he was a 
past smoker.  His blood pressure was 127/110.  An April 2002 VA 
treatment record shows a history of hypertension and coronary 
artery disease with history of myocardial infarction in 1998.  He 
also was status post percutaneous transluminal coronary 
angioplasty with stent times two in 1998 and 2000.  He continued 
to receive intermittent treatment for hypertension and coronary 
artery disease through August 2004.

The record shows that the coronary artery disease and 
hypertension are not related to the Veteran's military service.  
Service treatment records are negative.  There is no diagnosis of 
hypertension or coronary artery disease within one year after 
discharge from service.  Thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Service connection also is not warranted a direct basis, as there 
is no medical evidence relating the current diagnoses of 
hypertension and coronary artery disease to service.  The first 
record of any diagnosis of coronary artery disease was in 1993, 
which is 41 years after service, and the first record of any 
diagnosis of hypertension was in 2002, which is 50 years after 
service.  Additionally, there is no evidence of continuity of 
symptomatology of these disabilities from service or during the 
more than 40 years before either of these disabilities were 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

A September 2005 VA doctor opined that the coronary artery 
disease might have been related to the service-connected cold 
injury arterial occlusive problem.  However, this evidence was 
not of record at the time of the Veteran's death, and otherwise, 
is a speculative opinion without much probative value.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones 
v. West, 146 F.3d 1296 (Fed.Cir. 1998).

Although the Veteran genuinely believed that his hypertension and 
coronary artery disease were incurred in service, as a layperson, 
lacking in medical training and expertise, he could not provide a 
competent opinion on a matter as complex as the etiology of his 
hypertension and coronary artery disease and his views were of no 
probative value.  Moreover, the record does not show that he 
complained of any symptomatology related to his coronary artery 
disease and hypertension until more than 40 years after service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims for 
entitlement to service connection for coronary artery disease and 
hypertension for purposes of accrued benefits; there is no doubt 
to be resolved; and entitlement to accrued benefits is not 
warranted for these claims.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Entitlement to service connection for lung cancer, for accrued 
benefits purposes

The service treatment records do not show complaints, findings, 
or diagnosis of lung cancer, or any lung disability.  The 
discharge examination in September 1952 shows normal clinical 
evaluation of the lungs and chest and a negative chest x-ray.  As 
noted previously in the service connection for cause of death 
analysis, the record also does not show that the Veteran was 
exposed to mustard gas during his service.

A March 1954 post-service VA examination report shows a normal 
respiratory system and essentially negative chest x-ray.  It was 
noted that in the medial portion of the third left anterior 
interspace, there was quite a prominent vein probably caused by 
angular projection.

Not until May 1992 does a private hospital record show a 
diagnosis of adenocarcinoma of the right lower lobe.  The Veteran 
underwent a rigid bronchoscopy, which disclosed no endobronchial 
lesions, and a right thoracotomy.  The mass was wedged out and 
sent for frozen section examination, which returned with a 
diagnosis of adenocarcinoma.  Consequently, a formal right lower 
lobe lobectomy was performed without complication.

VA treatment records dated from 2002 to 2004 note the Veteran's 
past history of lung cancer and continuous treatment for 
complaints of shortness of breath and moderate restrictive 
patterns on pulmonary function testing.  The Veteran's past 
history of smoking also was noted.

A January 2005 consultation report revealed that the Veteran 
underwent a CT angiogram which revealed a 3.5 cm right hilar 
mass.  A PET scan showed a tumor involving the right hilum 
associated with mediastinal lymphadenopathy, as well as 
widespread bony metastases including L1.  He also had adrenal 
metastases.  The diagnosis at the end of January 2005 was non-
small cell lung cancer, Stage IV.  A January 2005 pathology 
report noted a diagnosis of metastatic adenocarcinoma.  A 
February 2005 private bone scan revealed lung cancer with brain 
metastases.  A February 2005 CT the chest revealed a right hilar 
mass that appeared enlarged and right lung volume reduced.  Right 
pleural thickening/fluid was new.  There also were stable adrenal 
masses and more extensive bone metastases with increased size in 
left posterior rib mass.  The impression was diffuse metastatic 
disease.

Private treatment records dated from February 2005 to March 2005 
reflect further treatment for lung cancer up until the Veteran's 
death.  

The record does not show that the Veteran's lung cancer is 
related to his service.  The service treatment records are 
negative and there is no record that he was exposed to mustard 
gas in service.  The first finding of record of lung cancer is in 
1992, which is 40 years after service, and there is no evidence 
of continued symptomatology of lung cancer from service or during 
the 40 years before this disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

While the Veteran genuinely believed that his lung cancer was 
incurred in service, he did not have the medical training and 
expertise to provide a competent opinion on a matter as complex 
as the etiology of a lung cancer disability and his views were of 
no probative value.  There also is no record that he complained 
of any symptomatology associated with his lungs until the record 
first shows a diagnosis of lung cancer 40 years after service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for 
entitlement to service connection for lung cancer for purposes of 
accrued benefits; there is no doubt to be resolved; and 
entitlement to accrued benefits is not warranted for this claim.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Entitlement to service connection for a prostate condition, for 
accrued benefits purposes

The service treatment records are negative for any findings of a 
prostate condition.  Clinical evaluation of the Veteran's 
genitourinary system was normal at discharge from service in 
September 1952.  There also was no mention of any prostate 
condition on a VA examination in March 1954, two years after the 
Veteran's discharge.

Many years later, in April 2002, a VA treatment record notes a 
history of intermittent hematuria with a negative workup in 1992, 
last episode in June 2001.  This finding also was noted on VA 
treatment records dated through 2004.

The record does not show that the Veteran had any prostate 
condition.  While he was shown as having a history of hematuria 
starting in 1992, the work-up performed at that time was 
negative.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

While the Veteran complained that he had a prostate condition 
related to his service, the medical evidence of record does not 
support his assessment.  Also, there were 40 years between the 
Veteran's service and the first finding of hematuria of record, 
with no evidence of continued symptomatology of any prostate 
condition from service or during the 40 years before any 
complaints were noted.

The preponderance of the evidence is against the claim for 
entitlement to service connection for a prostate condition for 
purposes of accrued benefits; there is no doubt to be resolved; 
and entitlement to accrued benefits is not warranted for this 
claim.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Entitlement to service connection for peripheral neuropathy of 
the hands and feet, for accrued benefits purposes

The service treatment records are negative for any findings of 
peripheral neuropathy of the hands and feet.  The Veteran served 
in Korea during the Korean War, however, and indicated that he 
was exposed to extreme cold weather in service.  He is competent 
to make this assessment and there is no reason shown to doubt his 
credibility, in this regard.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

A March 1954 VA examination, two years after discharge from 
service, is negative for any findings of peripheral neuropathy.  

Not until July 2002 is a diagnosis of peripheral neuropathy 
shown.  The Veteran complained of paresthesias in the hands and 
feet, worse at times in recumbent position.  On physical 
examination, there was slight decreased light touch in both hands 
and feet (distal to wrist and to above the ankle).  

A May 2003 VA electromyographic (EMG) study shows the Veteran 
complained of hand pain and numbness, worse on the left.  He had 
aching type pain and had to shake his hands out for relief.  The 
numbness was all in the fingers.  The impression was that there 
was electrodiagnostic evidence of a moderate bilateral upper 
extremity (left greater than right) sensorimotor peripheral 
polyneuropathy, demyelinating in nature, primarily affecting the 
most distal nerves, with no evidence of axonal involvement.  Due 
to time constraints, the lower extremities were not tested.

A March 2004 VA examination report notes the Veteran's complaints 
of numbness, pain, tingling, and weakness in his hands and feet.  
Rather than peripheral neuropathy, however, the examiner 
diagnosed the Veteran with cold injuries to the bilateral upper 
and lower extremities.  As discussed below, the Veteran was later 
granted service connection for cold injuries.

VA treatment records continued to note findings of peripheral 
neuropathy.

While the Veteran is shown to have a post-service diagnosis of 
peripheral neuropathy and in-service exposure to extreme 
temperatures, there is no medical evidence that these are 
related.  The first post-service diagnosis of peripheral 
neuropathy was not until 2002, which is 50 years after discharge 
from service.  There also is no evidence of any continued 
symptomatology from service or during the 50 years before a 
diagnosis of peripheral neuropathy is shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

In spite of the Veteran's assertions, there is no medical 
evidence that supports his claim.  

The preponderance of the evidence is against the claim for 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities for purposes of accrued 
benefits; there is no doubt to be resolved; and entitlement to 
accrued benefits is not warranted for this claim.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Increased rating for cold weather injuries of the bilateral upper 
and lower extremities, for accrued benefits purposes

The RO granted service connection for cold weather injuries of 
the bilateral hands and feet in April 2002, assigning 10 percent 
ratings for the hands and 0 percent ratings for the feet.  The 
Veteran continued to assert entitlement to increased ratings.  A 
November 2002 rating decision granted an increased rating of 10 
percent for the bilateral feet but denied an increased rating for 
the hands.  A June 2003 rating decision continued the assigned 
ratings.  

The Veteran filed a claim for an increase in January 2004.  At 
that time, the hands and feet were each rated as 10 percent 
disabling.  The RO denied the Veteran's claim in March 2004, a 
little less than a year prior to the Veteran's death.  The 
Veteran filed a notice of disagreement with this action.  In 
January 2005, the RO provided the Veteran with a statement of the 
case and rating decision assigning a 20 percent rating for each 
foot, effective August 28, 2002, and the right hand, effective 
November 3, 2004.  The left hand remained at 10 percent 
disabling.  The Veteran did not indicate that he was satisfied 
with these ratings.  Thus, the claim was still pending at the 
time of his death in March 2005.  AB v. Brown, 6 Vet. App. 35 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4 will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under Diagnostic Code 7122, cold injury residuals are assigned a 
10 percent rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A maximum rating of 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 
4.104, Diagnostic Code 7122.

Hands

A March 2004 VA examination report shows the Veteran complained 
of numbness and weakness of his hands with decrease in grip of 
the right hand.  This was associated with tingling.  When he got 
this, he had to massage it, particularly at night.  He was afraid 
to hold a glass of water because he would drop it.  He could 
write for only 20 minutes without cramping and pain and his 
writing was not as legible as it used to be.  He did not use any 
kind of assistance device or brace for his hands.

On physical examination, grip of the right hand was 50 percent of 
normal.  There was no tenderness about the right wrist.  
Sensation to pinprick and vibratory stimulation of both hands was 
diminished.  Range of motion in the fingers was normal.  There 
was moderate dependent rubor of both hands and diminished 
temperature of both hands.  The impression was cold injury to the 
hands with pain, weakness, moderate disability, and slight 
progression.

A November 2004 VA examination report notes that a February 2002 
VA x-ray examination report of the hands did not show 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  X-ray examination did show degenerative changes 
consistent with age.  He did not report pain in the hands with 
any activity.  He reported paresthesias, especially in the right 
forearm and right hand, which was dominant, where he felt like he 
was losing his grip.  He was sensitive to cold but handled the 
problem by wearing gloves.  He reported that his nails were 
brittle and broke off easily.  Photographs of the fingernails and 
hands were taken.  He reported that the nail breaking problem, 
which was only reported in his history and not accompanied by any 
significant abnormalities per examination, were predominantly in 
the right hand.  There was no tissue loss and skin color was 
normal, but would change if the hands got cold.  He stated that 
he had sweating of the palms of his hands.  The examiner did not 
find any on examination.  He had an early Dupuytren's contracture 
on the palmar surface at the level of the fourth metacarpal in 
each hand, very early, very mild.  X-rays of the hands did not 
show any of the characteristic changes associated with late 
results of cold injury.

On physical examination, the hands appeared normal with no 
abnormal findings except very weak grip in both hands, which 
appeared to be affected significantly by guarding.  The 
impression was cold injury in the bilateral upper extremities 
previously documented and recorded with virtually no additional 
abnormalities attributable to late sequelae of cold injury.  
Sensitivities noted by the Veteran were all mild and not 
disabling.

The medical evidence shows that symptoms associated with cold 
weather injuries of the bilateral upper extremities consisted of 
complaints of numbness, weakness, decreased grip strength 
associated with tingling, sensitivity to cold, and pain, and 
objective findings of diminished sensation to pinprick and 
vibratory stimulation, moderate dependent rubor, and diminished 
temperature of both hands. A 10 percent rating was assigned for 
the right hand prior to November 3, 2004, and a 20 percent rating 
thereafter.  A 10 percent rating was assigned for the left hand 
for the entire appeals period.  However, these findings more 
closely approximate the criteria for a 30 percent rating, 
effective for the entire appeals period of the Veteran's claim.  
Specifically, the medical evidence shows pain, numbness, 
sensitivity to cold, and color changes and locally impaired 
sensation.  Thus, the symptoms of the cold weather injuries to 
the bilateral upper extremities meet the criteria for a 30 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7122.



Feet

A March 2004 VA examination report shows that the Veteran 
complained of numbness of his feet associated with mild pain and 
cramping that woke him at night.  This happened about three times 
a week and he had to get up and walk around and massage his legs 
and feet for relief.  He had not walked in the last few months 
but previously was walking one mile five times a week.  He had 
trouble with the left foot more than the right. On physical 
examination, the right foot had normal toenails.  There was 
diminished temperature of the right foot.  The skin of the 
ventral surface of both feet was normal without calluses, 
tenderness, or ulcerations.  The impression was cold injury to 
the feet with pain and minimal disability with progression.  An 
addendum noted that on orthopedic evaluation, the Veteran's motor 
examination of his legs revealed that there was no atrophy and 
normal muscle tone and strength.

A November 2004 VA examination report shows that x-rays performed 
in February 2002 did not show osteoporosis, subarticular punched 
out lesions, or osteoarthritis in the feet.  The Veteran was 
ambulatory using no assistive devices and could walk about as far 
as he wanted to, but stated that his legs started to give out on 
him after three blocks.  The right leg was not as tolerant to 
exercise as the left.  He reported cramping at night in his legs, 
which tended to wake him up.  He reported that his nails were 
brittle and broke off.  Examination of the nails revealed very 
mild onychomycosis with very little abnormality.  Photographs 
were obtained.  He reported that the nail breaking problem, which 
was only reported in his history and not accompanied by any 
significant abnormalities per examination, were predominantly on 
the right foot and right hand.  There was no tissue loss.  The 
skin color was normal but would change if his feet got cold.  He 
had non-specific diminishing skin sensation in the ankles and 
lower legs and around the toes.  He also said that he had 
sweating of the feet but the examiner did not find any on 
examination.

On physical examination, there were normal pulses in carotids, 
radials, femorals, popliteals, posterior-tibials, and the left 
dorsalis pedis.  The right dorsalis pedis was absent, which the 
examiner noted seemed to explain why the right leg got fatigued 
before the left when he walked his three blocks or so.  His feet 
appeared normal with no abnormal findings, except absent dorsalis 
pedis pulse.  The impression was cold injury in the lower 
extremities previously documented and recorded.  There were 
virtually no additional abnormalities attributable to late 
sequelae of cold injury.  There was atherosclerotic peripheral 
arterial occlusion with absence of right dorsalis pedis pulse.  
While this could be in part related to cold injury, it was 
localized, which made it mild.  There was mild, chronic 
onychomycosis of the toenails, not disabling, and mild 
sensitivities noted by the Veteran, none disabling.

The medical evidence shows that the symptoms associated with cold 
weather injuries of the feet included numbness, pain, cramping, 
limitations in walking long distances, diminished temperature of 
the right foot, very mild onychomycosis of the nails with very 
little abnormality, non-specific diminishing skin sensation in 
the ankles and lower legs and around the toes, and absent right 
dorsalis pedis.  The Veteran also reported that the skin color 
would change if the feet got cold.  The feet were assigned 20 
percent ratings each.  However, on review of the evidence, the 
medical findings show that the next higher 30 percent rating was 
warranted for the feet.  Specifically, the Veteran had pain in 
the feet, nail abnormalities, locally impaired sensation, and 
complaints of skin color changes with cold.  These symptoms more 
closely approximate the criteria for a 30 percent rating under 38 
C.F.R. § 4.104, Diagnostic Code 7122.

Thus, all doubt is resolved in the Veteran's favor and 30 percent 
ratings are warranted for cold weather injuries of the bilateral 
hands and feet.  See 38 C.F.R. § 4.3.  

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been 
considered.  However, the impairment associated with the cold 
weather injuries to the hands and feet is adequately considered 
by the diagnostic code applied.  The medical evidence shows 
complaints of numbness, pain, decreased localized sensation, cold 
sensitivity, skin color changes, and nail abnormalities.  
Diagnostic Code 7122 specifically addresses this type of 
impairment.  Thus, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to accrued benefits with respect to the Veteran's 
increased rating claims for cold weather injuries to the hands 
and feet is warranted.

TDIU

A total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

A claim for a TDIU was noted as deferred on a January 2005 rating 
decision prior to the Veteran's death, as the records showed that 
the Veteran was unemployed and met the schedular criteria for a 
TDIU.  While the Veteran met the numerical criteria set forth 
above and was unemployed, the medical evidence does not indicate 
that the Veteran was unemployed because of his service-connected 
disabilities.  The service-connected cold weather injuries to the 
bilateral upper and lower extremities caused functional 
impairment in that the Veteran could not walk for prolonged 
distances and had weakened grip strength.  But this, in and of 
itself, does not show that the Veteran was unemployable because 
of his service-connected disabilities.  The Veteran was 
reportedly retired and was 77 at the time of January 2005 rating 
decision.  He also was battling with terminal lung cancer, which 
was a non-service connected disability.  Therefore, entitlement 
to a TDIU was not shown based on the evidence of record at the 
time of the Veteran's death.  

Entitlement to a TDIU, for the purpose of accrued benefits is not 
warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

New and material evidence was received to reopen a claim of 
service connection for a low back condition, for accrued benefits 
purposes, and the claim is reopened. 

Entitlement to service connection for a low back condition, for 
accrued benefits purposes, is granted, subject to the rules and 
payment of monetary benefits. 

Entitlement to service connection bilateral hearing loss, for 
accrued benefits purposes, is denied.

Entitlement to service connection a tinnitus, for accrued 
benefits purposes, is denied.

Entitlement to service connection for coronary artery disease, 
for accrued benefits purposes, is denied. 

Entitlement to service connection for hypertension, for accrued 
benefits purposes, is denied.

Entitlement to service connection for lung cancer, for accrued 
benefits purposes, is denied.

Entitlement to service connection for a prostate condition, for 
accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy of 
the hands and feet, for accrued benefits purposes, is denied.

Entitlement to increased ratings of 30 percent each for cold 
weather injuries of the bilateral upper extremities are granted 
effective prior to November 3, 2004 and thereafter, for accrued 
benefits purposes, subject to the rules and payment of monetary 
benefits.

Entitlement to increased ratings of 30 percent each for cold 
weather injuries of the bilateral lower extremities are granted 
effective prior to November 3, 2004 and thereafter, for accrued 
benefits purposes, subject to the rules and payment of monetary 
benefits.

Entitlement to a TDIU, for accrued benefits purposes, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


